UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 18, 2013 INSMED INCORPORATED (Exact name of registrant as specified in its charter) Virginia 0-30739 54-1972729 (State or other jurisdiction of Incorporation) (Commission File N umber) (I.R.S. Employer Identification No.) 9 Deer Park Drive, Suite C, Monmouth Junction, New Jersey (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (732) 997-4600 Not Applicable (Former name or former address, if changed from last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT Section 2—Financial Information Item 2.02 – Results of Operations and Financial Condition. On March 18, 2013, Insmed Incorporated issued a press release regarding its financial results for the three months and twelve months ended December 31, 2012.A copy of the press release is being furnished as Exhibit 99.1 to this Current Report. The information contained herein, including the Exhibit attached hereto, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01 – Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release issued by Insmed Incorporated on March 18, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 18, 2013 INSMED INCORPORATED By: /s/ Andrew T. Drechsler Name: Andrew T. Drechsler Title: Chief Financial Officer Exhibit Index Exhibit No. Description of Exhibit Press Release issued by Insmed Incorporated on March 18, 2013
